Citation Nr: 1645014	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  10-13 998A	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises of the Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a waiver of overpayment of VA compensation benefits in the amount of $103, 315.90.


REPRESENTATION

Veteran represented by:	Donald Barnard, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1967 to November 1970.  He had service in the Republic of Vietnam and is in receipt of a Purple Heart Medal for wounds suffered in combat.

This case comes before the Board of Veterans' Appeals (Board) from a decision of the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which it denied waiver of overpayment of VA compensation benefits in the amount of 
$103, 315.90.

The Board remanded this matter in February 2016 for a Video Conference hearing.  In July 2016, the Veteran testified at a Video Conference hearing before the undersigned.  The hearing transcript has been associated with the claims file.  
The case is now back before the Board.


FINDINGS OF FACT

1.  The indebtedness at issue did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

2.  The evidence is at least evenly balanced as to whether the recovery of the overpayment would be against equity and good conscience.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, recovery of an overpayment of VA compensation benefits would violate the principles of equity and good conscience; therefore, the recovery of the overpayment is waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed below, the Board is granting the claim for entitlement to a waiver of overpayment of VA compensation benefits in the amount of $103, 315.90, which constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962. When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  See 38 C.F.R. § 5314 (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2015).  The debtor, in turn, may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911(c)(1).  The debtor may also apply for a waiver of any debt found to be valid.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.911(c)(2), 1.963.

Here, in November 2005, the RO received notification from law enforcement that the Veteran was the subject of an outstanding warrant, and proposed to suspend his benefits for the time period during which he was a "fugitive felon."  In August 2006, the RO took the action that it proposed, suspending the Veteran's VA compensation benefits between December 27, 2001, and September 12, 2005, creating an overpayment of benefits to the Veteran by VA and a consequent debt of  
$103, 315.90.  The Veteran timely requested that the debt be waived due to financial hardship, and the COWAC denied the Veteran's request for a waiver, including finding he was at fault in the creation of the debt.  The Veteran timely challenged the COWAC decision.

At the outset, the Board notes that the Veteran's representative has argued that the waiver of overpayment issue on appeal should also include the issue of whether the underlying debt was valid.  See July 2016 Central Office hearing transcript.  However, as the Board is granting a waiver of overpayment of VA compensation benefits below, it need not address the validity issue.

In cases such as this, where there has been no finding of fraud, misrepresentation, or bad faith on the Veteran's part, repayment of the subject debt may be waived.  38 U.S.C.A. § 5302(a).  Waiver will be granted when recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

In deciding whether collection would be against equity and good conscience, the following factors are for consideration: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  These factors are not meant to be all inclusive.  38 C.F.R. § 1.965(a).

In this case, the evidence is at least evenly balanced on the question of whether collection of the debt would be against equity and good conscience.  

With respect to the fault of the debtor, an affidavit from the Texas Department of Criminal Justice (TDJC) shows that the Veteran received a seven year sentence to the TDJC on July 12, 1991, for the offense of Burglary of a Habitation (a second degree felony under Texas Penal Code).  The Veteran was never processed to the TDJC, but was instead released to parole supervision by Parole in Absentia on January 6, 1992.  He had a scheduled discharge date of December 31, 1997, if he satisfactorily completed the terms and conditions of his parole release.  A pre-revocation warrant was issued on June 20, 1992, alleging the Veteran had violated his parole release.  This pre-revocation warrant was never executed for the Veteran and he was never arrested on the warrant.  As a result of a case audit, a decision was made to withdraw the pre-revocation warrant and the Veteran was discharged from his sentence on September 12, 2005, because he was past his discharge date and the offense of record was a non-violent offense.   

The Veteran has argued that the person listed on the warrant is not him because the warrant contains a different social security number than his own.  However, a fingerprint match shows that the Veteran's fingerprints match the fingerprints on file for the warrant.  See May 2015 Report of General Information.  In the alternative, the Veteran has indicated in his statements that he was not aware that he was in fugitive status, as the warrant was never executed and he was never arrested on the warrant.  However, regardless as to whether the warrant has been issued, and regardless of the Veteran's knowledge of any warrant, the very underlying act of violating parole shows some degree of fault on the Veteran's part for the creation of the debt.  

With respect to undue hardship, the Veteran's March 2006 financial status report shows total monthly net income (from VA and the Social Security Administration) of $2,964.00 and expenses of $2,800.00.  Although the Veteran would have some money left over to pay towards his debt after paying his monthly expenses, this amount is not significant ($164.00), and he does not have many liquid assets ($150.00 cash in the bank and a pick-up truck).  The Veteran's most recent financial status report dated in March 2009 shows total monthly net income (from VA and the Social Security Administration) of $3,442.00 and expenses of $3,515.00.  The Veteran would not have much, if any, money left over to pay towards his debt after paying his monthly expenses, and he does not have many liquid assets (no cash in the bank and a pick-up truck).  The financial status reports also showed significant credit-related debt.  The Veteran's income is not likely to change significantly within the next three to five years, as he is unemployed and has significant service-connected disabilities preventing him from substantially gainful employment.  Given the Veteran's financial situation, the Board finds that collection of the debt would cause undue hardship.  

In addition, the purpose of VA compensation benefits is to compensate and ensure the health and welfare of the disabled Veteran, and this purpose would be defeated and the objective nullified by recovery of the overpayment.  There would be some unjust enrichment, because the Veteran was not entitled to VA compensation benefits as a matter of law for the period during which he was found to be a fugitive felon.  Finally, the Veteran does not appear to have changed his position to his detriment in reliance on VA benefits, resulting in relinquishment of a valuable right or incurrence of a legal obligation.

The above analysis reflects that there are some factors in support of waiver and some against.  In this regard, recovery would create undue hardship and defeat the purpose of the VA compensation benefits.  However, there is some degree of fault on the Veteran's part for the creation of the debt, there would be some unjust enrichment, and the Veteran does not appear to have changed his position to his detriment in reliance on VA benefits.  The evidence is thus at least evenly balanced as to whether recovery would be against equity and good conscience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to waiver of overpayment of VA compensation benefits in the amount of $103, 315.90 is warranted.  38 U.S.C.A. § 5107(b).






	(CONTINUED ON NEXT PAGE)
ORDER

Waiver of overpayment of VA compensation benefits in the amount of 
$103, 315.90 is granted, subject to controlling regulations governing the payment of monetary awards.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


